internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 6-plr-154954-02 date date re request for extension of time to file application_for certification of historic status taxpayer property b c d e f g h i j k l m n sb_se official dear this letter responds to a letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to file an application_for certification of historic status with the united_states department of interior taxpayer a limited_partnership is the owner of the property the property which is currently used as an k consists of l a plaque located on the side of the m states that it is a contributing structure to h plr-154954-02 taxpayer purchased the property in c to convert its use from a m to office space that taxpayer would rent to other businesses taxpayer intended to claim historic_rehabilitation_credit attributable to rehabilitation of the property taxpayer commenced rehabilitation of the property in c taxpayer completed rehabilitation of the property in d at which time taxpayer placed the property in service on n taxpayer sent the application_for certification of historic status the application directly to the department of interior national park service nps by letter dated e the nps informed taxpayer that department of interior regulation sec_36 cfr part fr provide that the nps will not consider taxpayer's application until it had reviewed and received the state historic preservation officer's comments regarding the application accordingly the nps advised taxpayer that it had forwarded the application to the f by letter dated g the f acknowledged receipt of the application and notified taxpayer of the filing requirement of sec_1_48-12 of the income_tax regulations taxpayer represents that prior to this letter it was unfamiliar with the requirement to file the application with the nps before the property was placed_in_service taxpayer represents that it believed the property was eligible for the rehabilitation_credit because as noted on the plaque the property is a contributing structure to h consequently taxpayer submitted the instant request for relief under sec_301_9100-3 during the pendency of the instant request for relief the nps responded to taxpayer’s part of the application by letter dated i the nps advised taxpayer that it had determined that the property contributes to the significance of the h taxpayer's request for relief under sec_301_9100-3 was filed before j the extended due_date for filing taxpayer's k federal tax_return on which the credit must be claimed law and analysis sec_47 of the internal_revenue_code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that the term certified_historic_structure means any building listed in the national register of historic places or located in a registered_historic_district and certified by the secretary of the interior as being of historic significance to the district sec_1_48-12 of the income_tax regulations provides that a building shall be considered to be a certified_historic_structure at the time it is placed_in_service if the taxpayer reasonably believes on that date the building will be determined to be a certified_historic_structure and has requested on or before that date a determination from the u s department of the interior that such a building is a certified_historic_structure plr-154954-02 within the meaning of the historic_rehabilitation_credit provisions and the u s department of interior later determines that the building is a certified_historic_structure sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer's application will be considered timely filed for purposes of sec_1_48-12 a copy of this letter should be sent to the appropriate service_center with a request that it be attached to taxpayer's amended b tax_return a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the sb_se official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely heather c maloy associate chief_counsel passthroughs and special industries
